United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.V., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Milwaukee, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2193
Issued: June 17, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 31, 2009 appellant filed a timely appeal from an August 18, 2009 merit
decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3(e), the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that modification of the May 5, 2003
wage-earning capacity was warranted.
FACTUAL HISTORY
This case was previously before the Board. By order dated April 3, 2009, the Board set
aside two April 30, 2008 Office decisions and remanded the case for further development.1
Appellant filed claims for compensation and the Board noted that the Office did not discuss a
prior May 5, 2003 wage-earning capacity determination, which found that appellant’s actual
1

Docket No. 08-1668 (issued April 3, 2009).

earnings of $675.53 per week as a medical clerk fairly and reasonably represented her wageearning capacity as of November 3, 2002.
The record indicates that appellant filed claims for compensation (Form CA-7) for
intermittent dates following the wage-earning capacity decision. The compensation payment
records indicate that direct payments were made for intermittent dates of total disability. On
November 21, 2007 appellant filed a Form CA-7 for compensation from October 5, 2000 to
“current,” stating “pay retention” and “1/2 raises.” The portion of the form to be completed by
the employing establishment states, “employee believes she is entitled to wage loss for her
decrease in annual cost of living as a result of pay retention.”
Appellant also filed CA-7 forms for the following periods: January 30 to February 1,
2008, February 4 to 15, 2008, February 18 to 29, 2008 and March 3 to 14, 2008. On March 17,
2008 she filed a notice of recurrence of disability (Form CA-2a), identifying the date of
recurrence as January 28, 2008.
In a report dated January 18, 2008, Dr. William Stewart, a physiatrist, stated that
appellant described a stressful work situation as she had been asked to float between various
departments, but was hopeful of a more stable job assignment. He diagnosed chronic lumbar
pain syndrome from the work-related injury on October 5, 2000, chronic depression and anxiety
and chronic pain syndrome with psychological features. In a report dated February 1, 2008,
Dr. Stewart stated that appellant felt anxious and frustrated. He noted that she had been treated
at a hospital emergency room and released. Dr. Stewart stated that inpatient admission for
evaluation and possible detoxification of medications was appropriate. The record also contains
a note dated February 11, 2008 from a physician whose signature is illegible, stating appellant
was “unable to work until approximately [March 5, 2008] due to injury [October 5, 2000].” A
February 28, 2008 note from the same physician stated that appellant could return to work on
March 3, 2008.
In an April 30, 2008 decision, the Office denied the claim for a recurrence of disability as
of January 28, 2008. A second April 30, 2008 decision denied 3.25 hours of leave from
September 8 to October 4, 2006. As noted the Board set aside these decisions and remanded the
case for further development.
On June 27, 2008 the Office received a January 30, 2008 report from Dr. Eugene Kenny
regarding emergency room treatment on that date. Dr. Kenny stated that appellant had been on
chronic pain medications and decided she wanted to “get off of them.” He diagnosed weakness
and possible medication reaction.
By decision dated June 22, 2009, the Office denied modification of the wage-earning
capacity determination. It found appellant was not entitled to compensation for the claimed
periods in 2008. With respect to the claim for compensation from October 5, 2000 to
November 2007, the Office stated that appellant had been properly receiving compensation
based on her wage-earning capacity determination and appropriate Consumer Price Index
increases.

2

Appellant requested reconsideration and submitted a report dated July 7, 2009 from
Dr. Theresa Pardoe, an osteopath, who stated that appellant was hospitalized on January 28, 2008
as her weight was down and she was not able to care for herself. Dr. Pardoe advised that
appellant had been doing better and had been weaned from her prior pain medications. She
further stated, “I would just ask you to reconsider your coverage for compensation benefits for
this recurrence of January 28, 2008 due to the patient’s very frail health, very low body weight,
as well as use of narcotic and antianxiety medications.”
By decision dated August 18, 2009, the Office reviewed the case on its merits and denied
modification of the June 22, 2009 decision.
LEGAL PRECEDENT
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated, or the original determination was, in fact, erroneous.2 The burden of proof is on
the party attempting to show a modification of the wage-earning capacity determination.3
ANALYSIS
The Office issued a wage-earning capacity determination on May 5, 2003, finding that
appellant’s actual earnings as a medical clerk since November 3, 1992 represented her wageearning capacity. With respect to her claim for a recurrence of disability and claims for
compensation from January 28 to March 14, 2008, the initial question is whether the wageearning capacity determination should be modified.4 It is appellant’s burden of proof to establish
a material change in the accepted employment-related condition.
The record reflects that the accepted injuries are mild concussion, anxiety disorder, left
sciatica of the lumbar spine, left knee sprain, ankle sprain, lumbar sprain and chronic pain.5
Appellant received treatment on February 1, 2008 from Dr. Stewart, but he did not describe a
material change in the nature and extent of any employment-related condition. Dr. Stewart
stated that appellant felt anxious and an inpatient admission for possible detoxification from
medications was appropriate, without providing additional detail. Appellant was also treated at
an emergency room on January 30, 2008, but the physician offered no opinion on the issue
presented. A brief note dated February 11, 2008 stated that appellant was unable to work due to
an October 5, 2000 injury. Without a proper factual and medical background or medical

2

Sue A. Sedgwick, 45 ECAB 211 (1993).

3

Id.

4

See Katherine T. Kreger, 55 ECAB 633 (2004).

5

The decision stated that all but lumbar sprain and chronic pain were “resolved,” but the record does not contain
any final decisions regarding termination of an accepted condition.

3

rationale to support a material change in any accepted condition, this note is of little probative
value.6
Appellant also submitted a July 7, 2009 report from Dr. Pardoe, who referred to a
recurrence of January 28, 2008 and appellant’s frail health. The issue is whether there was a
material change in the nature and extent of an employment-related condition and Dr. Pardoe did
not provide a rationalized medical opinion on the issue.
The Board notes that even if the evidence does not warrant a modification of the wageearning capacity determination, it may not preclude consideration of temporary total disability
for brief periods based on a recurrence of disability.7 The medical evidence must, however,
establish a recurrence of disability for specific periods. For the reasons noted above, the medical
evidence is of diminished probative value.
Appellant filed a claim for compensation covering the period from the date of injury
through November 2007, referring to “pay retention” and “1/2 raises.” She did not provide
additional explanation. It appears that appellant is referring to her position as medical clerk
commencing November 3, 2002, and she seeks compensation on the grounds that her retained
pay position earns less than her date-of-injury position. It is well established that a claimant is
not entitled to compensation for wage-loss based on loss of step increases or cost-of-living
increases in a retained pay position. As the Board explained in Donald R. Johnson,8 a wageearning capacity is based on actual earnings at a specific time and is compared to the date-ofinjury position at that time. In this case, that would be November 3, 2002. Even if over time
there is an increasing disparity between the actual earnings and the date-of-injury position, there
is no increase in loss of wage-earning capacity and no basis to modify a wage-earning capacity
decision.
On appeal, appellant resubmitted the July 7, 2009 report from Dr. Pardoe and other
evidence of record. The Board has considered the relevant evidence and, for the reasons stated,
finds that appellant did not establish that modification of the wage-earning capacity
determination was warranted.
CONCLUSION
The Board finds appellant did not establish that a modification of the May 5, 2003 wageearning capacity decision was warranted.

6

Rationalized medical opinion evidence is medical evidence based on a complete factual and medical
background, of reasonable medical certainty and supported by medical rationale explaining the opinion. Jennifer
Atkerson, 55 ECAB 317, 319 (2004).
7

Katherine T. Kreger, supra note 4. A claimant working a light-duty position must show either a change in the
nature and extent of the injury-related condition, or a change in the nature and extent of the light-duty requirements.
Terry R. Hedman, 38 ECAB 222 (1986).
8

48 ECAB 453 (1997). See also Domenick Pezzetti, 45 ECAB 787 (1994).

4

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated August 18 and June 22, 2009 are affirmed.
Issued: June 17, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

